Exhibit 10.1

LOGO [g39414ex10_1p1.jpg]

April 13, 2010

VIA HAND DELIVERY

Mr. Charles H. Noski

Dear Charles:

We are pleased that you are considering joining Bank of America Corporation
(“BAC” or the “Company”) in Charlotte. This letter confirms the terms of our
offer with respect to your planned employment with an anticipated Start Date of
Tuesday, May 11, 2010. You will join the Company as Executive Vice President and
Chief Financial Officer reporting to Brian T. Moynihan, Chief Executive Officer
of BAC. The details of our offer are outlined below.

Compensation

Signing Bonus

 

  •  

You will receive a signing bonus of Five Hundred Thousand Dollars ($500,000)
within forty-five (45) days of your Start Date. This bonus is being paid to
encourage you to accept our offer and to begin your employment with the Company
on an expedited basis. This bonus payment must be repaid to the Company within
thirty (30) days should you voluntarily terminate your employment within twelve
(12) months of your receipt of payment as is reflected in the attached
Reimbursement Agreement (for Signing Bonuses and Supplemental Payments).

Base Salary

 

  •  

You will receive an annual base salary of Eight Hundred Thousand Dollars
($800,000), payable on a semi-monthly basis in accordance with the Company’s
normal payroll practices.

Performance Incentive Awards

 

  •  

You will be eligible to participate in one of the Company’s discretionary
performance incentive plans. Performance incentive awards granted under the plan
(“Performance Incentive Awards”) acknowledge exceptional performance and are
intended to attract and retain top talent for the Company.

 

  •  

For performance year 2010, you will be eligible to receive a Performance
Incentive Award with a target value of Seven Million Two Hundred Thousand
Dollars ($7,200,000). This target is comprised of a Restricted Stock Award with
a target value of Four Million Eight Hundred Thousand Dollars ($4,800,000)
granted in February 2011 and a cash payment with a target value of Two Million
Four Hundred Thousand Dollars ($2,400,000) payable in February 2011. Provided
you remain continuously employed by the Company or any of its affiliates and
receive a Restricted Stock Award for performance year 2010, the

 

1



--------------------------------------------------------------------------------

 

terms of such award will be consistent with the terms of Restricted Stock Awards
provided to other direct reports to the Chief Executive Officer. You will
receive a detailed package related to this Restricted Stock Award shortly after
the award date. This package will contain the specific terms of your award,
including vesting, forfeiture and clawback provisions, and will in all events be
the governing document for your award.

 

  •  

This target award is not a commitment for an award in any particular dollar
amount. Your eligibility for an award and the actual value of such award will be
determined in the sole discretion of the Company and therefore could be greater
or less than the stated target amount based upon: [1] your overall level of
performance and the satisfactory performance of your job objectives; [2] the
performance and contributions of your line of business and / or group; and [3]
the overall success of the Company; provided that your 2010 Performance
Incentive Award shall not be pro-rated based on your Start Date of May 11, 2010.

 

  •  

In order to be eligible to receive a Performance Incentive Award, you must
remain continuously employed by the Company or any of its affiliates in good
standing through the date the award is actually granted. Except as may be
otherwise specifically provided for herein, in the event that you voluntarily
resign your employment, or the Company terminates your employment for any
reason, you are not eligible for and shall not be entitled to receive any
additional compensation other than the continuation of your base salary through
your separation date, and the payment of accrued but unused vacation.

 

  •  

Although generally granted in February following the close of the applicable
performance year, a portion of this award is offered to you as incentive to
encourage you, as a valued associate, to remain employed by the Company.
Therefore, notwithstanding the description of the target allocation of
restricted stock and cash for your 2010 Performance Incentive Award described
above, the 2010 Performance Incentive Award and any subsequent Performance
Incentive Awards may be granted in any combination of cash, a long term cash
award, restricted stock shares / units or other forms of compensation at the
Company’s discretion, and will be valued according to the Company’s method of
valuing all forms of compensation. The Company reserves the right in its sole
discretion to change or modify the manner or mode of delivering compensation for
a performance year, including the right to grant awards in any form that Bank of
America, in its sole discretion, deems equivalent.

 

  •  

Any equity award made as part of your Performance Incentive Award is subject to
the terms and conditions of the applicable plan document and individual award
agreement, if any. Currently, as indicated in the Company’s 2010 Proxy
Statement, equity awards for Executive Officers provide for both detrimental
conduct and performance based clawbacks. The Company reserves the right to
amend, modify or terminate any of its plans or programs at any time in its sole
discretion; provided, however, that no such amendment, modification or
termination will adversely affect your rights without your consent under (i) any
award previously granted to you or (ii) the “Equity Award Retirement
Eligibility” provision set forth below.

Relocation

 

  •  

To defray moving costs and other expenses you incur as you relocate your
principal place of employment to our offices in Charlotte, you will be eligible
to receive the benefits applicable to executives at your level under the Bank’s
standard Relocation Policy as well as an additional two (2) months temporary

 

2



--------------------------------------------------------------------------------

 

housing (up to a maximum of four (4) months total temporary housing), although,
as an Executive Officer of the Company, the application of the various features
of the Relocation Policy to you are subject to the approval of the Compensation
and Benefits Committee of the Board of Directors. A summary of the Relocation
Policy is provided with this letter.

 

  •  

To receive these relocation benefits, you must accept this offer and return a
countersigned copy of this letter and any required paperwork. These relocation
benefits are being paid to you to encourage you to accept our offer of
employment and to remain employed with the Company or any of its affiliates
through at least the one-year anniversary of your May 11, 2010 Start Date.
Accordingly, the value of these benefits must be repaid to the Company within
thirty (30) days should you [i] voluntarily terminate your employment within
twelve (12) months of your Start Date or [ii] fail to relocate your principal
place of employment to the Company’s Charlotte offices. By signing below you
further agree that in the event the value of the relocation benefits is to be
repaid, the Company may collect any such mandatory repayments, in full or in
part, by deducting them from amounts otherwise due to you from the Company, and
you hereby authorize such deduction(s).

Detrimental Conduct and Claw Back Provisions

 

  •  

You will not be eligible to be paid the described financial commitments if you
engage in “Detrimental Conduct”. In addition, to the extent allowed by and
consistent with applicable law and any applicable limitations period, if it is
determined at any time that you have engaged in Detrimental Conduct, the Company
will be entitled to recover from you in its sole discretion, any component(s) of
the financial commitments described herein.

 

  •  

Detrimental Conduct means (A) any conduct that would constitute “Cause” as
defined below or (B) any one of the following: [1] any act or omission by you
resulting or intended to result in personal gain at the expense of the Company;
[2] the improper disclosure by you of proprietary, privileged or confidential
information of the Company or a Company client or former client or breach of a
fiduciary duty owed to the Company or a Company client or former client; [3]
improper conduct by you including, but not limited to, fraud, unethical conduct,
falsification of Company records, unauthorized removal of Company property or
information, intentional violation or negligent disregard for the Company’s
policies, rules and procedures, insubordination, theft, violent acts or threats
of violence, unauthorized possession of controlled substances on the property of
the Company, conduct causing reputational harm to the Company or its clients, or
the use of the Company’s property, facilities or services for unauthorized or
illegal purposes; [4] the performance by you of your employment duties in a
manner deemed by the Company to be grossly negligent; [5] the commission of a
criminal act by you, whether or not performed in the workplace, that subjects,
or if generally known, would subject the Company to public ridicule or
embarrassment; [6] your taking or maintaining trading positions that result in a
need to restate financial results in a subsequent reporting period or that
result in a significant financial loss to the Company during or after your
employment with the Company.

 

  •  

As an Executive Officer of the Company, you will also be subject to the
Company’s Incentive Compensation Recoupment Policy.

 

3



--------------------------------------------------------------------------------

Eligibility for Participation in Other Benefit Plans

 

  •  

To the extent that (a) you are eligible under the general provisions thereof
(including without limitation, any plan provision providing for participation to
be limited to persons who were employees of the Company or certain of its
subsidiaries prior to a specific point in time) and (b) the Company maintains
such plan or program for the benefit of other executives at your level, and so
long as you are an employee of the Company at the time of the adoption of the
plan or program, you shall be eligible to participate in other benefit plans as
adopted by the Company from time to time. The terms of these plans shall be
determined by the Company or as thereafter amended. Any grants or awards made in
accordance with these plans shall be governed by the terms of the applicable
plans and the grant or award agreement provided to you at the time of issuance.

Equity Award Retirement Eligibility

 

  •  

Notwithstanding any language elsewhere in this letter to the contrary, should
you voluntarily terminate your employment on or after your attainment of age
sixty (60), or if the Company should terminate your employment for any reason
other than for “Cause” (as defined below) on or after your attainment of age
sixty (60), any outstanding equity award(s) previously made to you by the
Company will continue to vest and be paid out per the original schedule in the
award agreement(s), subject to your compliance with any and all covenants and
other terms and conditions of the applicable award agreement(s) and execution by
you of a General Release Agreement in a form to be determined by the Company
within its reasonable discretion.

No Other Financial Commitments

Other than as expressly stated, you acknowledge that the Company has not
extended to you any further bonus or incentive-related commitments. You further
acknowledge and understand that with regard to all future bonus or
incentive-related commitments, to be effective and binding on the Company, these
commitments must be expressly and specifically agreed to in writing, and signed
by an authorized officer of the Company.

Payments Subject To Withholdings & Deductions

The amount of any payment made to you by the Company under the terms of this
letter will be reduced by any required withholdings and other authorized
employee deductions as may be required by law or as you have elected under the
applicable benefit plans.

Cause

For the purposes of this letter, Cause shall mean: [1] your knowing act of fraud
or dishonesty in the course of your employment; [2] your conviction of (or a
plea of no contest with respect to) a crime constituting a felony; [3] your act
or omission which causes you or the Company to be in violation of federal or
state securities laws, rules or regulations, and / or the rules of any exchange
or association of which the Company is a member, including statutory
disqualification; [4] your failure to perform your essential job duties where
such failure is injurious to the Company, its business interests or its
reputation; [5] your material breach of any written policy applicable to your
employment with the Company including, but not limited to, the Bank of America
Corporation Code of Ethics or [6] your material violation of the Company’s
written Confidentiality Agreement, a copy of which is being provided with this
letter.

 

4



--------------------------------------------------------------------------------

Notice Before Resignation / Retirement

Given the strategic importance of the position you are being offered and
irreparable harm to the Company, its client relationships, and its business
opportunities that your abrupt resignation or other voluntary departure would
likely cause, and in consideration for the considerable financial commitments
the Company extended to you pursuant to this offer of employment, you agree to
provide the Company with one hundred eighty (180) days prior written notice of
resignation, retirement or other voluntary termination of your employment. You
also agree that because your services are personal and unique and because you
will have access to and will be acquainted with Company Confidential
Information, to the fullest extent permitted by law, this notice provision will
be enforceable by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights or remedies that the
Company may have for breach of this notice provision. The Company reserves the
right to exercise its discretion with respect to the duration of this notice
period (including waiving all or a portion of the notice period), but not to
extend the applicable notice period beyond the period specified, to change or
remove any of your duties, and/or require you to remain away from the Company’s
premises, and/or take such other action as determined by the Company to aid and
assist in the transition process associated with your departure. During this
notice period you must continue to act in a manner consistent with your
obligations as a Company employee, including but not limited to your duty of
loyalty. You understand and agree that during the period after you provide the
Company with written notice of resignation, you remain an employee of the
Company and are not free to begin employment with another firm, absent the
Company’s authorized and written consent. If the Company exercises its right to
waive or shorten the notice period, the Company will continue to pay your
current base salary for the entire notice period (not to exceed the applicable
notice period) either in lump sum or pursuant to its regular payroll practices.

Non-Solicitation and Non-Competition Restrictions

 

•  

You agree that during your Notice Period, and for one hundred eighty
(180) calendar days after the expiration of the Notice Period, you shall not
directly or indirectly induce or solicit any employee working for the Company or
for a subsidiary or affiliate of the Company to terminate their employment with
the Company or their employment with a subsidiary or affiliate of the Company.

 

•  

You agree that during your Notice Period, and for one hundred eighty
(180) calendar days after the expiration of the Notice Period, you shall not
directly or indirectly induce or solicit any client of the Company or of a
subsidiary or affiliate of the Company to terminate or modify its relationship
with the Company or with a subsidiary or affiliate of the Company.

 

•  

You agree that for a period of one hundred eighty (180) calendar days after the
expiration of the Notice Period, you will not engage directly or indirectly,
whether as a director, officer, employee, partner, consultant, advisor,
independent contractor or in any other capacity, in providing the same or
similar services to those you provided to the Company or a subsidiary or
affiliate of the Company to a) any competitive business identified pursuant to
the Key Associate Stock Plan in effect at the time of your separation from
employment; and b) any other business entity in the financial services industry
which provides products or services which compete with those provided by the
Company or a subsidiary or affiliate of the Company.

 

•  

You also agree that because your services are personal and unique and because
you will have access to and will be acquainted with Company Confidential
Information, to the fullest extent permitted by law, these non-solicitation and
non-competition provisions will be enforceable by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights or remedies that the Company may have for breach of these
provisions.

 

5



--------------------------------------------------------------------------------

Benefits

 

  •  

You will be eligible to participate in the employee benefit plans and programs
that Bank of America offers to its associates, subject to the provisions of
those plans. These benefits include a 401(k) plan, cash balance pension plan,
and health and other welfare benefits such as medical, dental, vision, life, and
long-term disability insurance. Bank of America also offers paid time off
benefits such as occasional illness days, short-term disability, and vacation.

 

  •  

You will be eligible to enroll in health care coverage the first of the month
after you have completed one full month of continuous service, not counting the
month you began working. For example, an associate whose employment begins
January 1 would be eligible to begin coverage on March 1. To further illustrate,
an associate who begins employment on May 11 would become eligible to
participate on July 1.

Indemnification

The Company agrees and confirms that your rights to indemnification shall be
governed by Bank of America’s Certificate of Incorporation, By-Laws and
applicable law.

Other Terms & Conditions

 

  •  

“Interim Period.” Assuming that you accept and agree to the terms of this
letter, during the period which begins immediately after you sign and date this
letter, and ends upon your actual Start Date, you acknowledge and agree that
your employment with the Company has not yet begun. You further acknowledge and
agree that your employment with the Company will begin on the Start Date when
you start work for the Company. During the described interim period, this offer
remains subject to rescission / revocation by the Company, in its reasonable
discretion upon discovery of conduct or behavior by you which: [i] if you were
already in the Company’s employ, would constitute Detrimental Conduct; [ii] if
you were already in the Company’s employ, would constitute a breach of the
representations and warranties set out in this letter; or [iii] such other
behavior or conduct as is plainly and materially injurious to the Company, its
business interests or its reputation.

 

  •  

Employment At Will. The terms of this letter do not imply employment for any
specific period of time. Rather, as is the case with all employees within the
Company and Bank of America generally, your employment is at will. You have the
right to terminate your employment at any time with or without cause or notice,
unless it is otherwise required as stated herein, and the Company reserves for
itself an equal right, subject to the terms of this letter.

 

  •  

Background Checks. Any offer with Bank of America is contingent upon the
satisfactory completion of various background investigations that include
employment and education verification, a federal / national and county level
criminal conviction investigation, and a FINRA Pre-Hire review. Prior to the
issuance of this offer letter you were required to sign and return the Pre-Hire
Authorization, and Fair Credit Reporting Act forms. In addition, if you have not
already done so, please complete the background investigation authorization form
and return it promptly to your Recruiting contact. All information disclosed

 

6



--------------------------------------------------------------------------------

 

must be accurate and complete. You will not be permitted to begin your
employment until a successful background investigation has been completed.

 

  •  

Confidentiality Agreement. This offer is specifically contingent upon your
signing the Company’s standard form of Confidentiality Agreement, a copy of
which is being provided with this letter.

 

  •  

Proprietary Rights and Information Agreement. This offer is specifically
contingent upon your signing the Company’s standard form of Proprietary Rights
and Information Agreement, a copy of which is being provided with this letter.

 

  •  

Company Policies and Procedures. You hereby agree that, effective from and after
your Start Date, you will adhere to the Company’s policies and procedures
applicable to all employees generally, and / or applicable to your position and
function within the Company. Upon commencement of your employment, you will be
required to execute the Company’s standard forms, including if you have not
already done so, the Bank of America Applicant Acknowledgment Form, and all
other forms and acknowledgements required of employees generally. These policies
and procedures, which you will receive in the context of your orientation,
address, among other things, outside employment limitations, arbitration of
disputes, compliance rules and regulations, insider trading, equal employment
opportunity and sexual harassment and information security policies. You should
fully familiarize yourself with these policies and procedures as they pertain to
your employment. The Company reserves its full discretion to change or modify
its policies and procedures, or to adopt / implement new policies.

 

  •  

Senior Executive Associate Investment and Ownership Policies. You should also
understand as a result of your employment with the Company you will be subject
to the Senior Executive Associate Investment and Pre-Clearance Policies which
will limit or restrict your ability to buy, sell or recommend securities,
including the Company’s equity securities on behalf of yourself, your family and
other affiliated individuals and limit the broker dealers with whom you maintain
your accounts to those approved by the Company. These policies impose quarterly
black-out periods involving the Company’s equity securities and require prior
notice and pre-approval of personal securities related activities. In addition,
you will also be subject to Section 16 of the Securities Exchange Act which,
among other things, will require that you report your holdings of the Company’s
equity and derivative securities and any transactions in such securities. You
will receive additional information about these restrictions shortly after your
Start Date. You hereby agree that, effective from and after your start date, you
will adhere to and comply with the Company’s Senior Executive Associate
Investment and Pre-Clearance Policy as directed by the Company. You also agree
that if requested, you will execute an online certification acknowledging your
receipt of and compliance with these policies and must similarly report all of
your brokerage accounts. Also, as an Executive Officer, you will be subject to
any applicable stock ownership guidelines.

You should also be aware that the Company has adopted a policy relating to
mutual fund advisory activities and mutual fund share sales, trading, clearing
and processing activities respecting (a) market timing of mutual funds, (b) late
trading of mutual funds, and / or (c) the dissemination of information
concerning Bank of America advised mutual fund portfolio positions. You hereby
agree that, effective from and after your Start Date, you will adhere to and
comply with the BAC Market Timing and Excessive Trading Prohibitions, which can
be found in the Bank of America Code of Ethics provided on the offer acceptance
Web site. Shortly after your Start Date, either through web-based training via
the Associate

 

7



--------------------------------------------------------------------------------

Learning Portal or through interactive voice response system via telephone, you
will asked to acknowledge that you have read, understand and agree to comply
with the Code and the Policy.

 

  •  

Immigration Reform and Control Act of 1986 – “Form I-9.” Any offer with Bank of
America is specifically contingent upon appropriate work authorization as
described below. To comply with the Immigration Reform and Control Act of 1986,
you are required to complete an I-9 form and provide documents confirming both
your identity and your employment eligibility. The completion of Form I-9 is a
two-step process which is outlined in the enclosed document entitled “Preparing
For Your First Day.” Under the law, your continued employment depends upon your
completion of the I-9 process. If you fail to complete the Form I-9 process
before your Start Date, Bank of America will be required to suspend your Start
Date until proper completion has been verified, or if circumstances warrant, to
revoke and rescind this offer. Please contact your Recruiter or Staffing Manager
if you have any questions regarding the completion of the I-9 process.

Outside Directorships

As a result of your employment with the Company, you will be subject to the Bank
of America Outside Directorship Policy(1) as well as any additional policies in
place for your business unit and the Bank of America Code of Ethics. This letter
confirms that your continued service on the Microsoft Corporation Board of
Directors (“Microsoft Board”) has been approved for all purposes, including the
Outside Directorship Policy; provided that such approval may only be rescinded,
or denied with regard to reelections to the Microsoft Board, as may be necessary
to comply with applicable law or regulation.

Representations & Warranties

 

  •  

“Garden Leave” / Notice Period Obligations. By signing this letter, you
represent to the Company that your acceptance of this offer and agreement to
accept employment with the Company under these terms will not conflict with,
violate or constitute a breach of any employment or other agreement to which you
are a party and that you are not required to obtain the consent of any person,
firm, corporation or other entity in order to accept this offer of employment.

 

  •  

Solicitation of Business and Former Colleagues. You further warrant and
represent that you are not subject to any restrictive covenants or other
continuing obligations that in any way restrict your ability to engage in or
solicit any business of any type engaged in by the Company, or to participate in
any recruiting or staffing efforts on behalf of the Company; provided that it is
understood by the Company that you are subject to confidentiality limitations
from prior employers.

 

  •  

Non-Disclosure of Confidential, Business and Proprietary or Trade Secret
Information. You further represent and agree that you will not knowingly use or
otherwise disclose any confidential, business and proprietary or trade secret
information obtained as a result of any prior employment, unless specifically
authorized to do so by your former employer(s). You should clearly understand
that this provision of this letter should be regarded as this Company’s explicit
instruction for you not to use or disclose this information in breach and / or
violation of your representations and agreement.

 

1

Outside Directorships include all directorships or board memberships or
committee memberships you hold at the time you sign this letter.

 

8



--------------------------------------------------------------------------------

This letter and the attachments referenced herein constitute the complete
understanding between you and the Company concerning the subject matter(s)
addressed, and they supersede any prior oral or written understanding regarding
the terms and conditions of your employment with the Company. No oral
modifications to the commitments made herein shall be valid. Any changes to
these terms must be in writing and signed by you and an authorized
representative of the Company.

Charles, we believe that you are capable of making an outstanding contribution
and that we can offer you a challenging and rewarding career at Bank of America.

If you have any questions regarding the contents of this letter, the policies
and procedures referenced herein, or if there is any way I can help you further,
please do not hesitate to call.

 

Sincerely,

 

/s/ Andrea B. Smith

   

Accepted and Agreed:

 

/s/ Charles H. Noski

Andrea B. Smith

Global Human Resources Executive

    Charles H. Noski     Dated:  

4/13/10

Anticipated Start Date: 5/11/10      

Attachments:

 

  •  

Bank of America Corporation Code of Ethics

 

  •  

Bank of America Outside Directorship Policy

 

  •  

Bank of America Relocation Policy Summary

 

  •  

Confidentiality Agreement

 

  •  

Proprietary Rights and Information Agreement

 

  •  

Reimbursement Agreement

 

9



--------------------------------------------------------------------------------

BANK OF AMERICA CORPORATION CODE OF ETHICS

BANK OF AMERICA OUTSIDE DIRECTORSHIP POLICY

BANK OF AMERICA RELOCATION POLICY SUMMARY

Versions of the aforementioned policies as in effective from time to time are
provided to employees.



--------------------------------------------------------------------------------

Protection of Bank of America Confidential Information

and Employee and Customer Relationships

(“Confidentiality Agreement”)

I acknowledge that Bank of America, including but not limited to Banc of America
Securities, its parents, subsidiaries and affiliated entities, (together “the
Company”), conduct a broad and evolving range of business operations that
regularly utilize and rely on confidential information which is proprietary to
its businesses. I also understand that in an effort to provide competitive
business services and create and preserve customer goodwill, the Company has
devoted considerable financial and personnel resources to safeguarding the
confidentiality of this information, and requires its employees to acknowledge
their personal responsibilities and fiduciary duties in this regard. Therefore,
in consideration of my employment with the Company, and in consideration of the
rights and benefits afforded to me in connection therewith, including but not
limited to my compensation, I hereby agree as follows:

Preservation of Confidential and Proprietary Information.

As an employee of the Company, I understand that I may obtain or have access to
confidential, privileged or proprietary information of the Company and its
clients or customers, which is not otherwise known to the general public. Such
information includes, without limitation: non-public information concerning the
Company’s current or potential clients or customers, current or prospective
business plans, strategies or products, computer programs, systems or databases,
methods of operation, financial models, investments or other business
transactions, policies, procedures, and/or personnel information, (hereinafter
“Confidential Information”). Such Confidential Information also includes any
non-public information disclosed to the Company by a client, customer or other
third party which the Company has agreed or is otherwise obligated to treat as
confidential. I understand that such Confidential Information is a valuable and
unique asset of the Company, and provides the Company with a competitive
advantage specifically because it is not known to the general public. I also
understand that the Company has fiduciary obligations, as well as obligations
under state and federal law, to protect the confidentiality of this information
and that those obligations extend to me personally as an employee. I further
acknowledge and agree that improper use or disclosure of such information would
cause immediate and irreparable damage to the business of the Company.

I therefore agree that I will hold all such Confidential Information in
strictest confidence and will use it only as necessary in the performance of my
duties as an employee of the Company and only for the purposes intended by the
Company. I further agree that I will not directly or indirectly, use, publish or
otherwise disclose any aspect of such Confidential Information to any person or
entity outside the Company without prior written permission by an authorized
representative, and that my obligations with respect to such Confidential
Information are continuing, even after my employment ends.

Preservation of Property (Business Records).

I specifically understand and agree that all documents, (including, without
limitation, all files, reports, manuals, books and records, account information,
customer names, addresses and account numbers, planners, holding book or
customer book pages, financial statements, or any models, spreadsheets, computer
programs, databases or customer lists created or modified for the Company’s
business purposes by an employee of the Company) related to the businesses of
the Company and in my possession or to which I may have access as a result of my
employment with the Company, (whether in written or electronic form), are and
will remain the sole and exclusive property of the Company. I will not reproduce
or appropriate for my own use, or for the use of others, any property of the
Company. I further agree that upon my termination from the Company (for any
reason whatsoever) and/or at any



--------------------------------------------------------------------------------

other time as the Company shall request, I will deliver to the custody of
whatever person the Company shall designate, all originals or copies of such
documents or other tangible property in my possession, including any electronic
files which have come into my possession as a result of my employment with the
Company, whether contained on Company owned electronic devices or equipment, or
devices or equipment owned by me personally, and the Company has the right to
inspect and remove from such devices or equipment any Company owned information.

Preservation of Employment and Customer Relationships.

To the fullest extent permitted by law, during my employment with the Company,
and for six months after my termination (for whatever reason) I agree I will not
directly or indirectly, on behalf of myself or any other person or entity,
solicit or recruit any person employed by the Company to leave the employ of the
Company, or otherwise interfere with the relationship between the Company and
any of its employees. I similarly agree that during my employment with the
Company and for six months after my termination (for whatever reason), I will
not directly or indirectly solicit, invite, encourage or request any client or
customer of the Company to whom I was introduced and for whom I worked, provided
service or transacted business in the course and scope of my employment with the
Company for the purpose of: obtaining that client or customer’s business for
myself or any other person or entity, causing such client or customer to
discontinue doing business with the Company, or otherwise interfering with the
relationship between such clients or customers and the Company. I understand
that the Company retains the sole discretion to waive or modify these
restrictions, and may do so if in writing and signed by an authorized
representative of the Company.

Interpretation and Enforcement.

Because my services are personal and unique and because I have access to and am
or will be acquainted with Company Confidential Information, to the fullest
extent permitted by law, the provisions of this Confidentiality Agreement shall
be enforceable by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights or remedies that the
Company may have for breach of this Confidentiality Agreement. If any portion of
this Confidentiality Agreement is adjudged to be unreasonable or unenforceable
in any court or administrative forum of competent jurisdiction, both I and the
Company specifically agree that the time period, or scope of any limitation set
forth herein shall be modified so that the provision is construed to be
reasonable and enforceable and achieves the intent expressed. In the event of
any dispute regarding this Agreement, it will be interpreted and enforced to the
extent permitted by law under the laws of the State of North Carolina.

By signing below I agree to abide by the terms and conditions set forth in this
Confidentiality Agreement. I further acknowledge that this Confidentiality
Agreement shall be effective as of the date signed and will supersede any
inconsistent representations or promises I have been made (whether verbal or in
writing) regarding the subject matters addressed herein. This Confidentiality
Agreement can only be modified in a writing signed by an authorized
representative of the Company.

 

ACCEPTED AND AGREED:

 

Name (Printed)

 

Signature

 

Date



--------------------------------------------------------------------------------

PROPRIETARY RIGHTS AND INFORMATION AGREEMENT

In consideration of my employment by Bank of America Corporation or its
affiliates and subsidiaries (hereinafter the “Company”), and my continued
employment during such time as may be mutually agreeable, and of the opportunity
to receive Company proprietary or confidential information, and other good and
valuable consideration:

1. Assignment of Inventions. I hereby assign and agree to assign to the Company
all my right, title and interest in and to all Inventions made or conceived by
me: (i) in the course of my employment, (ii) or relating to the actual or
anticipated business of the Company, or (iii) with the use of Company time,
material, information, or facilities. The obligations under this paragraph apply
during the period of my employment and six months thereafter. I acknowledge that
all Inventions that are original works of authorship and which are protectible
by copyright are “works made for hire,” as that term is defined in the United
States Copyright Act. For the purpose of this Agreement, “Invention” means all
inventions, original works of authorship, developments, concepts, improvements,
designs, software, know how, processes, technical or business methods, ideas,
trade secrets or other proprietary data and the intellectual property rights (if
any) related to any of the foregoing.

2. Prior Inventions. If, in the course of my employment with the Company, I
incorporate into a product, service, business method or process of the Company
an Invention that was made by me prior to my employment with the Company and
which is owned by me, or in which I have an interest (each a “Prior Invention”),
the Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, make
derivative works, use, reproduce and sell such Prior Invention.

3. Maintenance and Return of Records. I will keep and maintain adequate and
current written records related to any Inventions made by me. The records will
be available to and remain the sole property of the Company at all times. I
agree that, at the time of leaving the employ of the Company for any reason or
at any other time as Company may request, I will promptly deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all records, data, memorandum or any other documents or property (or copies of
any of the foregoing) developed by me pursuant to my employment with Company or
otherwise belonging to Company.

4. Cooperation. I will disclose all Inventions fully and promptly to the
Company. I will execute all documents and do all things necessary to assist
Company, at its expense, in protecting, maintaining and enforcing the Inventions
and any intellectual property rights relating thereto throughout the world. I
further agree that my obligations under this paragraph shall continue after the
termination of my employment. In the event the Company is unable for any reason,
after reasonable effort, to secure my signature on any document needed in
connection with the actions specified in this paragraph, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, which appointment is coupled with an interest, to
act for and on my behalf, to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of this paragraph
with the same legal force and effect as if executed by me. I hereby waive any
and all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Inventions assigned hereunder to the Company.

5. Company Information. I will hold and maintain, in strictest confidence and in
accordance with Company policy, any proprietary and confidential information,
including information relating to intellectual property developed during my term
of employment. Such information is the sole property of the Company and I will
not release or publish the information to anyone outside Company without prior
authorization of my manager. I further agree that my obligation to maintain the
confidentiality of Company proprietary or confidential information shall
continue after the termination of my employment.

6. Former Employer Information. I agree that I will not improperly use, acquire
or disclose any proprietary information, trade secrets or other intellectual
property of any former employer or other person or entity and that I will not
bring to Company any non-public document, proprietary information or



--------------------------------------------------------------------------------

other property belonging to any such employer or entity unless consented to in
writing by such employer, or entity.

7. Third Party Information. I recognize that Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
confidence and not disclose it consistent with the Company’s agreement with such
third party.

8. Employment. I agree that this Agreement does not constitute a contract of
employment. Nothing in this Agreement shall interfere with or limit in any way
the right of Company to terminate my employment without cause or notice at any
time, confer upon me any right to continue in the employ of Company, or change
my existing at-will employee status.

9. Non-limitation of Rights. This Agreement shall not be construed to limit in
any way any “shop rights” or other common law right of Company.

10. Governing Law. This Agreement will be governed by and construed according to
the laws of the State of Delaware, without regard to its conflict of law
principles.

11. Severability. If one or more of the provisions in this Agreement are deemed
unenforceable, then the remaining provisions in this Agreement shall remain in
full force and effect. Moreover, if one or more of the provisions in this
Agreement are deemed excessively broad as to duration, scope, activity or
subject, it shall be construed by limiting and reducing it so as to be
enforceable to the extent necessary under applicable law.

12. Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company.

13. Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.

14. Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification or
amendment of this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by both parties.

This Agreement shall be effective as of the first day of my employment with the
Company.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
CONFIDENTIAL INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

 

Signature of Associate:                                       
                                                     
Print Name of Associate:                       
                                                                  
Date:                                                                       
                                                  

 

2



--------------------------------------------------------------------------------

LOGO [g39414g78k66.jpg]

REIMBURSEMENT AGREEMENT

For Supplemental Payments and / or Signing Bonuses

The undersigned, Bank of America, National Association, its affiliates,
subsidiaries, predecessors and successors (collectively, the “Company”) and
Charles H. Noski (“Associate”), hereby agree as follows:

 

1. In consideration of Associate’s agreement to become an employee of the
Company, and to induce Associate to remain employed in good standing, the
Company does hereby agree to pay to Associate the Signing Bonus as described and
authorized in the Company’s offer letter dated April 13, 2010, a copy of which
is attached hereto, and incorporated herein by reference, subject to the further
terms and conditions contained in this Agreement.

 

2. Notwithstanding the foregoing, in the event Associate voluntarily terminates
his employment with the Company before the one (1) year anniversary of his
receipt of the Signing Bonus, then in that event Associate shall repay to the
Company the entire amount of the Signing Bonus within thirty (30) days of the
date of termination.

 

3. The Company’s promise to pay, and payment of the Signing Bonus is
specifically conditioned upon Associate’s agreement to the terms set forth
herein.

 

4. Nothing in this Agreement should be construed as a promise of employment for
a specified period of time. Associate remains employed at will and may terminate
the employment relationship at any time, with or without Cause or notice and the
Company reserves for itself an equal right.

 

5. This Agreement (including any documents specifically incorporated by
reference) is the complete understanding of the Parties regarding the Signing
Bonus, and Associate’s re-payment obligations. This Agreement supersedes any
prior oral or written understanding regarding the Signing Bonus and any changes
to these terms must be in writing and signed by these Parties.

ACKNOWLEDGED AND AGREED:

 

Bank of America, National Association      Associate: Charles H. Noski By:     

 

    

 

Title:      Associate’s Signature Date:                          
Date:                         